Exhibit 10.1

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT ("Third Amendment") is made and entered
into this 8th day of April, 2011, by and between NOBLEGENE DEVELOPMENT, LLC, a
Tennessee limited liability company ("Landlord") and BIOMIMETIC THERAPEUTICS,
INC., a Delaware corporation ("Tenant").

 

RECITALS:

 

WHEREAS, Landlord has leased to the Tenant certain premises in the CSLSC
Building C ("Building C") as more particularly described in that certain Lease
Agreement dated August 17, 2007 between Landlord and Tenant (the "Lease"), as
amended on January 22, 2008 and January 9, 2009;

 

WHEREAS, Landlord has incurred certain additional costs relating to Building C;
and

 

WHEREAS, Landlord and Tenant have mutually agreed to amend the Lease as set
forth herein to compensate Landlord for its additional costs, and to modify
certain other provisions in the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant do hereby covenant and
agree as follows:

 

1.      Upon Landlord’s execution of any third-party lease for space in Building
C (“Third-Party Lease”), Tenant’s Base Rent shall be reduced to $21 per square
foot for the amount of square footage included in such third-party lease. 
Tenant shall only be entitled to this Base Rent reduction once with respect to
each square foot of the Leased Premises such that once Landlord has entered into
Third-Party Leases that total 30,000 square feet, Tenant shall no longer be
entitled to any further rent reductions under this provision.  Landlord shall
provide tenant with written notice of any Third-Party Leases within 5 days of
execution, and the rent reduction provided for herein shall become effective in
the first full calendar month following the earlier of: (1) 60 Days after the
execution date of the Third-Party Lease, or (2) the date landlord first receives
rent from the Third-Party Lease.

 

2.      If Landlord does not enter into a new lease with a Large Tenant before
September 30, 2011, Tenant will receive a Base Rent reduction of $2 per square
foot effective October 1, 2011 for any portion of the Leased Premises in which
the Base Rent has not been reduced to $21.00 per square foot pursuant to Section
1 above. 

 

3.      Section 3.2 of the Lease relating to Base Rent reductions based on the
increased occupancy of Building C is hereby deleted in its entirety from the
Lease.

 

4.      Upon the last rent reduction for Tenant under Section 1(i.e. after
Landlord has rented 30,000 square feet of space in Building C), the following
shall occur:

 

1

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

a.       Tenant and Landlord shall enter into a two-year extension of the Lease
Term.  Such extension shall be entered into following Landlord’s notice under
Section 1 of the Third-Party Lease that triggers the final rent reduction, but
prior to the effective date of such of such final rent reduction.

 

b.      The Most Favored Nations Clause set forth in Article 25 of the Lease
shall not apply to any Third-Party Lease entered into by Landlord for a two-year
period.  Such two-year period shall begin upon the effective date of the last
rent reduction for Tenant under Section 1.

 

5.      At any time during the Term of the Lease in which the Most Favored
Nations Clause does apply, three dollars ($3.00) per share foot shall be added
to the actual base rent set forth in any Third-Party Lease for space in the
lower level of Building C, and such adjusted base rent together with any other
monetary terms or financial incentives shall be used for purposes of determining
if such Third-Party Lease triggers the Most Favored Nations Clause of the
Lease.  If a Third-Party Lease includes space on multiple levels within Building
C, such $3.00 adjustment shall only be made to the base rate for that portion of
the leased space in the lower level of Building C.

 

6.      Within five (5) business days of the execution of this Third Amendment
by both parties, Tenant shall pay to Landlord $100,000 and the Tenant
Improvement Allowance of $2,500,000 provided for in Section 9.3 of the Lease
shall be reduced by $181,900 as consideration for all Shell Upgrades (as defined
below), and it is agreed that no other payments other than normal rent and CAM
charges will be due or payable by Tenant in the future for any reason, including
based on Tenants occupancy of Building C or based on any construction of any
kind within or around Building C or the CSLSC, unless all work upon which such
other payments are based are specifically requested by Tenant and the exact
amount of such other payments is specifically agreed to in writing by Tenant in
advance of charges being incurred by Landlord or work being performed.

 

7.      Except for those items noted below in Section 7 which shall be the
responsibility of the Tenant, “Shell Upgrades” shall include all infrastructure
costs associated with the building shell, including the following:

 

a.        Electrical infrastructure as shown in Exhibit A, including:

 

(1)   Forty Percent (40%)(equivalent to 600 amps @ 480 volt 3 phase) of
available capacity on the existing emergency generator;

 

(2)   Assignment of the 600 amp of normal power tied to the spare breaker
located in the existing main breaker panel;

 

(3)   Installation of a 1600 amp electrical distribution panel located in the
emergency power electrical room.  (Panel will accommodate a minimum of 4 600 amp
breakers);

2

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(4)   The conduit connection between the main electrical panel and the main
emergency power electrical room;

 

(5)   The electrical connection between the emergency generator and the 1600 amp
emergency power distribution panel.

 

(6)   All building improvements required to accommodate the emergency power
electrical room;

 

 

b.      The following utility infrastructure:  the full capacity of RTU 2-1 HVAC
and the existing Trane RTAC 185A chiller unit, and all existing distribution
piping (both of which will be dedicated 100% to the Leased Premises after
utility separation at Landlord’s expense which shall occur no later than 90 days
following execution of this Third Amendment);

 

c.       One existing boiler for Tenant’s exclusive use including the Hot Water
Circulation System; and

 

d.      Sufficient infrastructure to enable each tenant to be billed for their
actual utility consumption on the basis of the KWH or Btu’s delivered to such
tenant’s leased space within Building C.  Such infrastructure may include
dedicated boilers for each floor in Building C, or installation of a metering
system for the existing Hot Water Circulation System.

 

8.      Tenant shall be directly responsible for all costs associated with
connecting the transfer switch to the emergency power distribution panel,
including the cost of the transfer switch, 600 amp breaker and the connection
lines between the emergency power distribution panel and the transfer switch. 
Landlord agrees that all items listed in Section 6 (a) shall be completed and
permitted by June 1, 2011.

 

9.      Tenant shall in no way be responsible for any costs associated with
providing utility infrastructure or access to other tenants within the CSLSC,
including providing a separate chiller, header and distribution lines for
chillers that service non-Tenant space.  Only the operating cost for the
Tenant’s dedicated chiller will be included in Tenant’s Operating Costs.

 

10.  The Tenant Improvement Allowance of $2,500,000 provided for in Section 9.3
of the Lease shall not be considered and shall not be deemed a financial
incentive when determining whether a Large Tenant's lease is more favorable
monetarily than the Lease under the Most Favored Nations Clause set forth in
Article 25 of the Lease.

 

3

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

11.  Notwithstanding any provision in the Lease, or any amendment thereto,
Tenant shall only be required to pay its proportionate share based on total
rentable square feet, of the Operating Costs associated with common elements for
Building C, or Operating Costs associated with common elements of the CSLSC,
respectively.  Tenant shall pay 100% of the Operating Costs associated with its
Leased Premises.

 

12.  Acknowledgement. Upon execution of this Third Amendment, Landlord
acknowledges and agrees that the Tenant shall have no additional obligation to
Landlord for the design and construction of Building C as it currently exists,
including all equipment that has been installed therein.  Nor shall Tenant incur
any fees for connecting to such existing equipment.

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Lease
Agreement as of the day and date first above written.

 

LANDLORD:

NOBLEGENE DEVELOPMENT, LLC,

a Tennessee limited liability company

 

 

By:  /s/ John N. Weckesser                

 

Its: Owner/Mgr

 

TENANT:

BIOMIMETIC THERAPEUTICS, INC.,

a Delaware corporation

 

 

By:  /s/ Earl Douglas                          

 

Its: General Counsel

 

4

 

--------------------------------------------------------------------------------

 